SMITH, Chief Justice
(dissenting). There is no warrant in either the Kilgore or Smith Case, cited, for saying that the jurisdiction of the municipal court over the subject-matter of a landlord and tenant action is suspended by the parties’ invoking or failing to invoke the Ball Rent Act. Jurisdiction of a court over the subject-matter can be affected only by statute—never by the action of the parties—because it is derived solely from the statute. Raney v. McRae, 14 Ga. 589, 60 Am. Dec. 660; Robinson v. Oceanic Steam Navigation Co., 112 N. Y. 315, 19 N. E. 625, 2 L. R. A. 636. The majority opinion, confuses the duty with the jurisdiction of the court. But the distinction between the two is plain. Fauntleroy v. Lum, 210 U. S. 230, 235, 28 Sup. Ct. 641, 52 L. Ed. 1039. When the tenant objects to the court’s receiving any evidence but the decision of the commission, it is the duty of the court to sustain the objection; but it has the power—jurisdiction—to overrule it. The Ball Act has no effect whatever on the jurisdiction of the coirrts. It simply provides a rule of evidence, whereby the rights and duties of the parties are to be determined in accordance with the decision of the rent commission. This court, on the 6th of February last, in a unanimous opinion, ruled that the Ball statute simply changed the character of the evidence upon which the court could act, by making the finding of the commission conclusive as to the right of the tenant to possession. Hayden v. Filippone, -App. D. C.--, 278 Fed. 329. Now the court, in effect, denies what it then affirmed. If the defendant does not see fit to invoke that rule on the trial, but suffers other evidence to be introduced withoitt objection, he cannot complain of a judgment based on the other evidence. This rule is applicable, not only in the municipal court,. *1004but in any court in the District of Columbia where evidence is taken in a landlord and tenant action. Section 106. '
Appellant made it very clear in her affidavit of defense that she intended to rely on the Ball Act when her case came on for trial in the Supreme Court. She said:
“A certificate of permission has not been obtained by the plaintiff from the rent commission of the District of Columbia, under the said law, certifying that the plaintiff was entitled to possession.”
This advised the court that at the trial she would insist that the certificate—decision—of the commission should be produced. If it was not forthcoming, and she objected to any other evidence tending to show plaintiff’s right to possession, the court would have been compelled to sustain her objection, and give judgment for her, or, in the exercise of a sound discretion, postpone the trial until the commission’s decision could be secured. ■ Is it the view of the majority that the tenant must say in the affidavit of defense, “I hereby notify you [the landlord] that at the trial I propose to insist that you shall introduce only competent evidence, namely, the decision of the rent commission?” If so, then no support can be found for such a view in either the statute or the general law. The law charges the landlord with notice that he must present competent proof of his claim or fail. The Ball Act is remedial in its essence, passed for the protection of tenants. It has been held valid by the Supreme Court of the United States. It should receive a sympathetic construction, one which would tend to make it serve the purpose that Congress had in mind when enacting it—not a construction that tends to defeat that purpose.
Appellant’s affidavit is entitled to a liberal construction, and, when so construed, it states, not formally, but substantially, a good defense. We have said in Patterson v. Barrie, 30 App. D. C. 531, 536:
“If the' facts stated will, by any fair and reasonable construction, constitute a defense to tbe action within the scope of the defensive pleas, it is the right of the defendant to have the case tried by the jury. All that is required is that the facts alleged shall be sufiieient to indicate a substantial legal def( nse made in good faith.”
The opinion says:
“There is no averment that appellant had invoked the jurisdiction of the rent commission, or even desired to do so.”
Does this mean that when a landlord brings action against his tenait in a court the latter must show that he had invoked the power ■ of the rent commission or suffer defeat? If so, I can find no warrant for it.. The landlord must prove his case by competent evidence, and this he cannot do without introducing the commission’s decision, if the tenant insists.
The trial court ruled against the tenant after this court had declared the Ball Act invalid, but before the Supreme Court of the United States had reversed our decision. No doubt the lower court followed our holding, and thus fell into error.
*1005Believing that the tenant has a right to avail herself of the Ball Act, and that the decision just handed down deprives her of that right, I dissent.